 1 NICHOLAS M. WIECZOREK
   Nevada Bar No. 6170
 2 CLARK HILL PLLC
   3800 Howard Hughes Parkway, Suite 500
 3 Las Vegas, Nevada 89169
   Telephone:     (702) 862-8300
 4 Facsimile:     (702) 862-8400
   nwieczorek@clarkhill.com
 5 Attorneys for Defendant Government Employees
   Insurance Company
 6
 7 KIMBERLY S. MOORE
   Admitted pro hac vice
 8
   Texas State Bar No. 00784629
 9 ksmoore@clarkhill.com
   LAURA E. CALHOUN
10 Admitted pro hac vice
11 Texas State Bar No. 06342400
   lcalhoun@clarkhill.com
12 CLARK HILL
   2600 Dallas Parkway
13 Suite 600
14 Frisco, Texas 75034
   469.287.3900
15 469.287.3999 Fax
   Attorneys for Defendant Government Employees
16 Insurance Company
17
18
19                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
20
   GAYLE DE LA RIVA,                               Case No.:   2:20-cv-02170-JCM-EJY
21                Plaintiff,
                                                    STIPULATION AND PROTECTIVE
22     vs.
                                                         ORDER REGARDING
23 GEICO INSURANCE AGENCY, INC., a                   CONFIDENTIAL INFORMATION
   foreign corporation; AND DOES 1-50,
24 inclusive,
                         Defendants.
25
26
27
28




        STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
                                             -1-
 1                                        GOOD CAUSE STATEMENT
 2          This action will involve production of documents and discussion of trade secrets,
 3 proprietary information and other confidential information (including medical records) for which
 4 special protection from public disclosure or any purpose other than for use in this litigation is
 5 warranted. This confidential information regarding Defendant’s proprietary information, client
 6 information and information related to claims investigations, as well as confidential information
 7 of Defendant’s clients and confidential medical information of the Plaintiff.
 8          To expedite the flow of information, to facilitate the prompt resolution of disputes over
 9 confidentiality of discovery materials, and to adequately restrict the disclosure of confidential
10 information of the Parties, while ensuring the parties are permitted reasonable and necessary uses
11 of such material in preparation for and use in pre-trial and trial proceedings, and to serve the ends
12 of justice, a protective order for such information is justified in this matter.
13          WHEREFORE:
14
15 Proceedings and Information Governed.
16          1.      This Order (“Protective Order”) is made under Fed. R. Civ. P. 26(c). It governs
17
     any document, information, or other thing furnished by any party to any other party, and it
18
     includes any non-party who receives a subpoena in connection with this action. The
19
20 information protected includes, but is not limited to: answers to interrogatories; answers to
21 requests for admission; responses to requests for production of documents; deposition
22 transcripts and videotapes; deposition exhibits; and other writings or things produced, given
23
     or filed in this action that are designated by a party as "Confidential Information" or
24
     "Confidential Attorney Eyes Only Information" in accordance with the terms of this Protective
25
26 Order, as well as to any copies, excerpts, abstracts, analyses, summaries, descriptions, or other
27 forms of recorded information containing, reflecting, or disclosing such information.
28




          STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
                                                      -2-
     Designation and Maintenance of Information.
 1
 2          2.      For purposes of this Protective Order, (a) the "Confidential Information"

 3 designation means that the document is comprised of trade secrets or commercial information
 4
     that is not publicly known and is of technical or commercial advantage to its possessor, in
 5
     accordance with Fed. R. Civ. P. 26(c)(1)(G), protected health information, or other
 6
 7 information treated as confidential by the producing party, or other information required by
 8 law or agreement to be kept confidential and (b) the "Confidential Attorney Eyes Only"
 9 designation means that the document is comprised of information that the producing party
10
     deems especially sensitive, which may include, but is not limited to, confidential research and
11
     development, financial, technical, marketing, any other sensitive trade secret information, or
12
13 information capable of being utilized for the preparation or prosecution of a patent application
14 dealing with such subject matter. Confidential Information and Confidential Attorney Eyes
15 Only Information does not include (1) information that is already in the knowledge or
16
   possession of the party to whom disclosure is made unless that party is already bound by
17
   agreement not to disclose such information or the party is prohibited from disclosing such
18
19 information by state or federal law, or (2) information that has been disclosed to the public or
20 third persons through lawful and authorized means and in a manner making such information
21
     no longer confidential.
22
            3.      Documents and things produced during the course of this litigation within the
23
     scope of paragraph 2(a) above, may be designated by the producing party as containing
24
25 Confidential Information by placing on each page and each thing a legend substantially as
26 follows:
27
28




         STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
                                                     -3-
             CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER
 1
 2          4.      Documents and things produced during the course of this litigation within the

 3 scope of paragraph 2(b) above may be designated by the producing party as containing
 4
     Confidential Attorney Eyes Only Information by placing on each page and each thing a legend
 5
     substantially as follows:
 6
 7         CONFIDENTIAL ATTORNEY EYES ONLY INFORMATION SUBJECT TO

 8                                        PROTECTIVE ORDER
 9          5.      A party may designate information disclosed at a deposition as Confidential
10
     Information or Confidential Attorney Eyes Only Information by requesting the reporter to so
11
     designate the transcript or any portion of the transcript at the time of the deposition. If no such
12
13 designation is made at the time of the deposition, any party will have fourteen (14) calendar
14 days after the date of the deposition to designate, in writing to the other parties and to the court
15 reporter, whether the transcript is to be designated as Confidential Information or Confidential
16
   Attorneys Eyes Only Information. If no such designation is made at the deposition or within
17
   this fourteen (14) calendar day period (during which period, the transcript must be treated as
18
19 Confidential Attorneys Eyes Only Information, unless the disclosing party consents to less
20 confidential treatment of the information), the entire deposition will be considered devoid of
21
     Confidential Information or Confidential Attorneys Eyes Only Information. Each party and
22
     the court reporter must attach a copy of any final and timely written designation designated in
23
     such notice must thereafter be treated in accordance with this Protective Order. It is the
24
25 responsibility of counsel for each party to maintain materials containing Confidential
26 Information or Confidential Attorney Eyes Only Information in a secure manner and
27
28




          STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
                                                       -4-
     appropriately identified so as to allow access to such information only to such persons and
 1
 2 under such terms as is permitted under this Protective Order.
 3 Inadvertent Failure to Designate.
 4
            6.      The inadvertent failure to designate or withhold any information as confidential
 5
     or privileged will not be deemed to waive a later claim as to its confidential or privileged
 6
 7 nature, or to stop the producing party from designating such information as confidential at a
 8 later date in writing and with particularity. Documents produced by either Party prior to the
 9 date of this Protective Order may also be designated as Confidential Information or
10
     Confidential Attorneys Eyes Only Information. The information must be treated by the
11
     receiving party as confidential from the time the receiving party is notified in writing of the
12
13 change in the designation.
14 Challenge to Designations.
15          7.      A receiving party may challenge a producing party's designation at any time.
16
     Any receiving party disagreeing with a designation may request in writing that the producing
17
     party change the designation. The producing party will then have ten (10) business days after
18
19 receipt of a challenge notice to advise the receiving party whether or not it will change the
20 designation. If the parties are unable to reach agreement after the expiration of this ten (10)
21
     business day time-frame, and after the conferring, the receiving party may at any time
22
     thereafter seek an order to alter the confidential status of the designated information. Until any
23
     dispute under this paragraph is ruled upon by the presiding judge, the designation will remain
24
25 in full force and effect, and the information will continue to be accorded the confidential
26 treatment required by this Protective Order.
27
28




         STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
                                                      -5-
     Disclosure and Use of Confidential Information.
 1
 2          8.      Information designated as Confidential Information or Confidential Attorney

 3 Eyes Only Information may only be used for purposes of preparation, dispositive motions,
 4
     trial, and appeal of this action. Confidential Information or Confidential Attorney Eyes Only
 5
     Information may not be used under any circumstances for prosecuting any patent application,
 6
 7 for patent licensing, or for any other purpose.
 8          9.      Subject to paragraph 11 below, Confidential Information may be disclosed by
 9 the receiving party only to the following individuals, provided that such individuals are informed
10
     of and agree to comply with the terms of this Protective Order: (a) employees of the receiving
11
     party who are required in good faith to provide assistance in the conduct of this litigation,
12
13 including any settlement discussions; (b) in-house counsel; (c) outside counsel for the
14 receiving party; (d) supporting personnel employed by (b) and (c), such as paralegals, legal
15 secretaries, data entry clerks, legal clerks, IT staff and private photocopying services; (e)
16
   experts or consultants; and (f) any persons requested by counsel to furnish services such as
17
   document coding, image scanning, mock trial, jury profiling, translation services, court
18
19 reporting services, demonstrative exhibit preparation, or the creation of any computer database
20 from documents.
21
            10.     Subject to paragraph 13 below, Confidential Attorney Eyes Only Information
22
     may be disclosed by the receiving party only to the following individuals, provided that such
23
     individuals are informed of the terms of this Protective Order: (a) outside counsel for the
24
25 receiving party; (b) supporting personnel employed by outside counsel, such as paralegals,
26 legal secretaries, data entry clerks, legal clerks, private photocopying services; (c) experts or
27
     consultants; and (d) those individuals designated in paragraph 13(c).
28




         STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
                                                     -6-
            11.     Further, prior to disclosing Confidential Information or Confidential Attorney
 1
 2 Eyes Only Information to a receiving party's proposed expert, consultant, or employees, the
 3 receiving party must provide to the producing party a signed Confidentiality Agreement in the
 4
     form attached as Exhibit A
 5
            12.     Counsel is responsible for the adherence by third-party vendors to the terms
 6
 7 and conditions of this Protective Order. Counsel may fulfill this obligation by obtaining a
 8 signed Confidentiality Agreement in the form attached as Exhibit B.
 9          13.     Confidential Information or Confidential Attorney Eyes Only Information may
10
     be disclosed to a person who is not already allowed access to such information under this
11
     Protective Order if:
12
13          (a)   the information was previously received or authored by the person or was

14 authored or received by a director, officer, employee or agent of the company for which the
15 person is testifying as a designee under Fed. R. Civ. P. 30(b)(6);
16
           (b) the designating party is the person or is a party for whom the person is a director,
17
   officer, employee, consultant or agent; or
18
19          (c)   counsel for the party designating the material agrees that the material may be

20 disclosed to the person.
21
            In the event of disclosure under this paragraph, only the reporter, the person, his or her
22
     counsel, the presiding judge, and persons to whom disclosure may be made and who are bound
23
     by this Protective Order, may be present during the disclosure or discussion of Confidential
24
25 Information. Disclosure of material pursuant to this paragraph does not constitute a waiver of
26 the confidential status of the material so disclosed.
27
28




         STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
                                                     -7-
     Non-Party Information.
 1
 2          14.      The existence of this Protective Order must be disclosed to any person

 3 producing documents, tangible things, or testimony in this action who may reasonably be
 4
     expected to desire confidential treatment for such documents, tangible things or testimony.
 5
     Any such person may designate documents, tangible things, or testimony confidential pursuant
 6
 7 to this Protective Order.
 8 Filing Documents With the Court.
 9          15.      If any party wishes to submit Confidential Information to the court, the party
10
     must file a motion for an order sealing the documents consistent with the Ninth Circuit caselaw
11
     and Local Rule IA 10-5. A copy of the motion to seal must be served on all parties who have
12
13 appeared in the case. Disputes regarding confidentiality designations should be resolved
14 before any designated material is filed with the Court. For any item of designated material for
15 which a designation dispute has not been resolved, that item will be filed under seal (at least
16
   provisionally), pursuant to local court practice or in a sealed envelope or file bearing the
17
   caption of this action and a notice substantially in the following form:
18
19 CONFIDENTIAL INFORMATION
20          [case style ]
21
            This envelope, which is being filed under seal, contains documents that are subject to
22
     a Protective Order governing the use of confidential discovery material.
23
     No Prejudice.
24
25          16.      Producing or receiving confidential information, or otherwise complying with

26 the terms of this Protective Order, will not (a) operate as an admission by any party that any
27
     particular Confidential Information contains or reflects trade secrets or any other type of
28




         STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
                                                     -8-
     confidential or proprietary information; (b) prejudice the rights of a party to object to the
 1
 2 production of information or material that the party does not consider to be within the scope of
 3 discovery; (c) prejudice the rights of a party to seek a determination by the presiding judge that
 4
     particular materials be produced; (d) prejudice the rights of a party to apply to the presiding
 5
     judge for further protective orders; or (e) prevent the parties from agreeing in writing to alter or
 6
 7 waive the provisions or protections provided for in this Protective Order with respect to any
 8 particular information or material.
 9 Conclusion of Litigation.
10
             17.     Within sixty (60) calendar days after final judgment in this action, including
11
     the exhaustion of all appeals, or within sixty (60) calendar days after dismissal pursuant to a
12
13 settlement agreement, each party or other person subject to the terms of this Protective Order
14 is under an obligation to destroy or return to the producing party all materials and documents
15 containing Confidential Information or Confidential Attorney Eyes Only Information, and to
16
   certify to the producing party, upon request, that this destruction or return has been done.
17
   However, outside counsel for any party is entitled to retain all court papers, trial transcripts,
18
19 exhibits, and attorney work provided that any such materials are maintained and protected in
20 accordance with the terms of this Protective Order.
21
     Other Proceedings.
22
             18.     By entering this Protective Order and limiting the disclosure of information in
23
     this case, the presiding judge does not intend to preclude another court from finding that
24
25 information may be relevant and subject to disclosure in another case. Any person or party
26 subject to this Protective Order who may be subject to a motion to disclose another party's
27
     information designated Confidential pursuant to this Protective Order must promptly notify
28




          STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
                                                       -9-
     that party of the motion so that the party may have an opportunity to appear and be heard on
 1
 2 whether that information should be disclosed.
 3 Remedies.
 4
            19.     It is Ordered that this Protective Order will be enforced by the sanctions set forth
 5
     in Fed. R. Civ. P. 37(b) and any other sanctions as may be available to the presiding judge,
 6
 7 including the power to hold parties or other violators of this Protective Order in contempt. All
 8 other remedies available to any person injured by a violation of this Protective Order are fully
 9 reserved.
10
            20.     Any party may petition the presiding judge for good cause shown if the party
11
     desires relief from a term or condition of this Protective Order.
12
13
14
15
     IT IS SO STIPULATED.
16
          DATED this 18 th day of June, 2021                  DATED this    18 th   day of June, 2020.
17
          WATKINS & LETOFSKY, LLP.                            CLARK HILL STRASBURGER
18
            /s/ Theresa M. Santos                              /s/ Laura E. Calhoun
19                                                       By: ____________________
      By: ____________________
20       Theresa M. Santos, Esq.                             Laura E. Calhoun, Esq.
         8935 S. Pecos, Ste. 22A                             2600 Dallas Parkway, Ste. 600
21       Henderson, NV 89074                                 Frisco, TX 75034
         Attorneys for Plaintiff                             Attorneys for Defendant
22
23                                                 ORDER

24 IT IS SO ORDERED.
25
                                                    UNITED STATES MAGISTRATE JUDGE
26
                                                    June 21, 2021
27                                                  DATED
28




         STIPULATION AND PROTECTIVE ORDER REGARDING CONFIDENTIAL INFORMATION
                                                     -10-
